DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasada (JP 53-060462) (machine translation attached).
Regarding independent claim 1, Sasada discloses a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see machine translation, ¶ 0001; FIG.), comprising at least one mass element (17-left, 20-left, 21-left), at least one fastening element (3) for fastening the vibration absorber to the vehicle part (2), at least one spring device (7) and at least one securing device (19 in combination with 12, 17-right, 20-right, 21-right) which captively connects the mass element and the fastening element to one another (see FIG.), wherein the spring device is designed as at least one elastomeric shaped part (see machine translation, ¶ 0002, “7. A hemispherical rubber-like elastic body”) manufactured separately from the mass element and the fastening element (see FIG.), wherein the securing device receives the elastomeric shaped part to form at least one elastic mount unit which elastically decouples the mass element from the fastening element (see FIG.; see also machine translation, ¶ 0002); and wherein the securing device comprises a bolt (19) which extends together with see FIG.), the bolt connected to the mass element (see FIG.).  
Regarding claim 2, Sasada discloses that the securing device preloads the elastomeric shaped part during assembly with the mass element (see machine translation, ¶ 0001, “Anti-vibration damper that is fully characterized by being inserted and screwed with a nut, and sandwiched so as to make the contact commercial right between the weighted plate t "gradually detachable η) bracket and the rubber-like elastic body compliant” and ¶ 0002, “[t]he vibration-proof damper, which is characterized by the fact that it is sandwiched so as to be variable”).  
Regarding claim 3, Sasada discloses that the elastomeric shaped part is connected in a positive and/or non-positive form-locking and/or force-locking manner to the securing device, the mass element and/or the fastening element (see FIG.).  
Regarding claim 4, Sasada discloses that the elastomeric shaped part is designed in a ring shape (see FIG.).  
Regarding claim 5, Sasada discloses that the elastomeric shaped part has a2Application No. 16/797,332Docket No.: 67708-0031 circumferentially extending edge section which is inserted into the opening of the fastening element in a form-locking and/or force-locking manner (see FIG.).  
Regarding claim 6, Sasada discloses that the elastic mount unit has two elastomeric shaped parts (7, 8) between which the fastening element is arranged (see FIG.).  
Regarding claim 7, Sasada discloses that the bolt being connected to the mass element in a form-locking and/or force-locking manner  (see machine translation, ¶ 0001, “Anti-vibration damper that is fully characterized by being inserted and screwed with a nut, and sandwiched so as to make the contact commercial right between the weighted plate t "gradually detachable η) bracket and the rubber-like elastic body compliant” and ¶ 0002, “[t]he vibration-proof damper, which is characterized by the fact that it is sandwiched so as to be variable”).  
see FIG.) and is designed as a stop on the fastening element (see FIG.).
Regarding claim 9, Sasada discloses that the bolt (19) is provided with an external thread which is screwed into an internal thread (21) of the mass element (17, 20, 21).  
Regarding claim 10, Sasada discloses that the fastening element is designed as a retaining plate (see FIG.).
Claims 1, 3-7, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteford et al. (US 5,687,948).
Regarding independent claim 1, Whiteford discloses a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see Abstract, FIG. 1), comprising at least one mass element (38a), at least one fastening element (26) for fastening the vibration absorber to the vehicle part (22), at least one spring device (30) and at least one securing device (28) which captively connects the mass element and the fastening element to one another (see FIG. 1), wherein the spring device is designed as at least one elastomeric shaped part (see col. 3, lines 56-60) manufactured separately from the mass element and the fastening element (see FIG. 1), wherein the securing device receives the elastomeric shaped part to form at least one elastic mount unit which elastically decouples the mass element from the fastening element (see FIG. 1); and wherein the securing device comprises a bolt (28) which extends together with the elastomeric shaped part through an opening of the fastening element (see FIG. 1), the bolt connected to the mass element (see FIG. 1).  
Regarding claim 3, Whiteford discloses that the elastomeric shaped part is connected in a positive and/or non-positive form-locking and/or force-locking manner to the securing device, the mass element and/or the fastening element (see FIG. 1).  
see FIG. 1).  
Regarding claim 5, Whiteford discloses that the elastomeric shaped part has a2Application No. 16/797,332Docket No.: 67708-0031 circumferentially extending edge section which is inserted into the opening of the fastening element in a form-locking and/or force-locking manner (see FIG. 1).  
Regarding claim 6, Whiteford discloses that the elastic mount unit has two elastomeric shaped parts (see FIG. 1) between which the fastening element is arranged (see FIG. 1).  
Regarding claim 7, Whiteford discloses that the bolt being connected to the mass element in a form-locking and/or force-locking manner (see FIG. 1).  
Regarding claim 9, Whiteford discloses that the bolt is provided with an external thread which is screwed into an internal thread of the mass element (see FIG. 1; see also col. 6, lines 8-10).  
Regarding claim 11, Whiteford discloses that the bolt includes a first section (see FIG. 1, portion extending through element (26)) with a first diameter and a second section (see FIG. 1, section inserted in mass (38a)) with a second diameter, wherein the first diameter is larger than the second diameter (see FIG. 1).  
Regarding claim 12, Whiteford discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 1), the first section being connected in a form-locking and/or force-locking manner to the elastomeric shaped part (see FIG. 1).  
Regarding claim 13, Whiteford discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 1), and the first section accommodates two elastomeric shaped parts in a form of a form-locking and/or force-locking manner (see FIG. 1).  
Regarding claim 15, Whiteford discloses that the second section is screwed into a hole in the mass element (see FIG. 1; see also col. 6, lines 8-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al. (US 5,687,948), as applied to claim 11, above, and further in view of Manzoor (US 2019/0128370).
Regarding claim 14, Whiteford does not disclose that the second section is pressed into a hole in the mass element.
Manzoor teaches that it was known to substitute threaded connections in vibration damping devices for press-fit connections (see ¶ 0022).  As such, it would have been obvious to substitute a press-fit connection for the threaded connection of Whiteford as a substitution of one known element with another without any unexpected results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
October 23, 2021